UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7265


KEITH EARL GODWIN,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00348-RAJ-DEM)


Submitted:   December 10, 2012             Decided:   December 12, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Earl Godwin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keith Earl Godwin seeks to appeal the district court’s

order    dismissing       as    successive        his    28     U.S.C.      § 2254      (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of    appealability.            28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial     showing         of      the   denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,         537     U.S.     322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that    the    district        court’s    procedural          ruling        is    debatable.

Nevertheless,       because       the    claims        raised      in    Godwin’s       § 2254

petition do not state a debatable claim of the denial of a

constitutional right, Godwin has not made the showing required

by Slack.      Accordingly, we deny a certificate of appealability,

                                              2
deny leave to proceed in forma pauperis, and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3